I specially concur in the above dissent, upon the ground that the case is one that should be remanded for a new trial, so that justice might be administered. And while it is a case that comes within the rule that this court should render the judgment that the lower court ought to *Page 33 
have rendered, yet it reasonably appears that other testimony would be forthcoming upon a new hearing that the plaintiff below was unable to produce at the first trial. And for this reason an exception to the general rule could properly be made in order to bring about a new trial on the merits. The prime purpose of every court should be to proceed so that justice may be attained in each case in the end.